Citation Nr: 0823808	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 determination by the Muskogee RO 
that the veteran was not eligible to receive educational 
assistance benefits under Chapter 30.					
					

FINDINGS OF FACT

The veteran's only periods of active duty service occurred 
from June 28, 1974, to June 18, 1976, and from January 31, 
1991, to March 19, 1991.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§§ 21.7040, 21.7042, 21.7044 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter 

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

In August 2001, VA issued regulations to implement the 
provisions of VCAA, which are now codified at 38 C.F.R. 
§3.159 (2007).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court ') has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.').

In the instant case the facts are not in dispute; resolution 
of the appellant's appeal is dependent on interpretation of 
the regulations pertaining to eligibility for educational 
benefits under Chapter 30, Title 38, United States Code.

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Educational Assistance Benefits

The veteran served on active duty from June 28, 1974, to June 
18, 1976, and from January 31, 1991, to March 19, 1991.  He 
reported additional National Guard service from January 1977 
to January 1979 and from May 1987 to May 1994.  While the 
dates of the veteran's National Guard service have not been 
verified, VA has determined that the veteran did not serve on 
active duty (other than from January 31, 1991, to March 19, 
1991) during these periods.

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he or she first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, or was eligible for educational assistance allowance 
under Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  

In this case, the evidence of record indicates that the 
veteran first entered active duty in June 1974.  Therefore, 
he does not qualify for Chapter 30 educational benefits under 
38 U.S.C.A. § 3011(a)(1)(A).  

With respect to establishing current eligibility through 
Chapter 34, eligibility for educational assistance under 
Chapter 34 was originally established for those veterans who 
(A) served for a period of more than 180 days, any part of 
which occurred after January 31, 1955, and before January 1, 
1977, and who were discharged or released therefrom under 
conditions other than dishonorable; (B) who contracted with 
the Armed Forces and were enlisted in or assigned to a 
reserve component prior to January 1, 1977, and as a result 
of such enlistment or assignment served on active duty for a 
period of more than 180 days, any part of which commenced 
within 12 months after January 1, 1977, and were discharged 
or released therefrom under conditions other than 
dishonorable; or (C) were discharged or released from active 
duty, any part of which was performed after January 31, 1955, 
and before January 1, 1977, or following entrance into active 
service from an enlistment provided for under subparagraph 
(b) because of a service-connected disability.  38 U.S.C.A. § 
3452(a)(1).  

By congressional action, the entire Chapter 34 program 
expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  VA is 
precluded by law from retroactively providing educational 
assistance benefits under Chapter 34.   

However, pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In pertinent part, in order to establish 
Chapter 30 eligibility based solely on active duty service, a 
Chapter 34 eligible veteran must: (1) have been on active 
duty any time during the period beginning on October 19, 
1984, and ending on June 30, 1985, and continued on active 
duty without a break in service; (2) after June 30, 1985, 
serve at least three years continuous active duty in the 
Armed Forces (with exceptions for involuntary or medical 
discharges); and (3) on completion of the required active 
service, either continued on active duty, be discharged or 
retired under honorable conditions, or be released from 
active duty for further service in the reserves.  38 C.F.R. § 
21.7044(a).

In this case, the veteran was not on active duty during the 
qualifying period between October 19, 1984 and July 1, 1985, 
and he did not serve for at least three years continuous 
active duty in the Armed Forces after June 30, 1985.  While 
the veteran reported several years of Reserve service from 
May 1987 to May 1994, the only active duty service that has 
been recognized during this period was from January 1991 to 
March 1991.  This two-month period of active duty service 
does not satisfy the required three-year period of continuous 
active duty service.

While the provisions of 38 C.F.R. § 21.7044(a) set forth 
several exceptions to the three-year minimum (e.g., release 
from active duty due to a service-connected disability, for a 
pre-existing medical condition, for hardship reasons, for the 
convenience of the government), none of these conditions is 
indicated by the evidence of record, and none has been 
contended by the veteran.  Furthermore, none of these 
exceptions is applicable in this instance because the first 
criterion, service during the qualifying period of October 
19, 1984, and July 1, 1985, is not met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive 'and' in a statutory provision meant that all of 
the conditions listed in the provision must be met].  The 
veteran is therefore not eligible for conversion from Chapter 
34 to Chapter 30 eligibility based on his active service 
alone.

Finally, the veteran has stated that the reason he was unable 
to complete his education in the applicable timeframe was 
because he had to put off his education in order to raise a 
family.  While the Board is sympathetic toward the veteran, 
it is bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that 'no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress.'  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


